Title: From Alexander Hamilton to Campbell Smith, 11 November 1799
From: Hamilton, Alexander
To: Smith, Campbell


          
            Private
            Sir,
            New York Nov 11. 1799
          
          Herewith is an Official answer to your letter. I regret the intimation with which it is closed, to which however I can & must annex no precise meaning. I will only observe upon it, that in no sense can the affair be viewed as a personal injury, or be proper for the manifestation of personal resentment in any form. Any person one, who should give him you a different opinion, can hardly be your friend—Such an opinion if followed could be productive of no possible advantage & would be attended in various ways with great inconvenience to you—
          With esteem & consideratn I am Sir Yr Obed Sr
          
            A Hamilton
          
          Lt. C Smith
        